Citation Nr: 1113099	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 19, 1963 to July 30, 1963.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for PTSD.  

The Veteran was denied a claim for service connection for a psychiatric disability by the Board in June 1965.  In March 2004, the RO found there was no new and material evidence to reopen a claim of service connection for a head injury.  In June 2006, the Veteran filed a claim for service connection for PTSD, which was adjudicated anew.  In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that claimants generally are not competent to diagnosis mental conditions; they may only identify their symptoms.  As a result, a claim for PTSD is a claim for any psychiatric disability.  Id.  Given Clemons, the Board will cast a wide net and consider the Veteran's claim anew for all psychiatric disabilities.  

The July 2007 statement of the case (SOC) identifies not just the issue of PTSD, but also entitlement to service connection for "a back condition."  The Veteran filed a proper appeal to both issues.  In October 2007, the RO granted a claim for service connection for lumbar degenerative disc disease and assigned a 20 percent rating (effective March 8, 2006); in the decision the RO stated that this was a full grant of benefits sought on appeal.  In November 2007, the Veteran wrote to the Board, enclosing a November 2007 X-ray report showing degenerative changes to the cervical spine.  He said: "In reference to my pending appeal before the BVA, please include service connection for C-spine.  My continuous spasms radiate up the spine and have cause damage (sic) to my C-spine."  

In a February 2011 informal hearing presentation (IHP), the Veteran's representative characterized the issue as "entitlement to service connection for lumbosacral or cervical strain."  The representative stated that the RO had not considered the new evidence (the Veteran's statement and the X-ray) and did not waive the right for the new evidence to be reviewed.  

The Board finds that in November 2007 the Veteran filed a new claim for a cervical spine disability secondary to his now service-connected lumbar spine degenerative disc disease.  Service connection for cervical spine or neck disability has not been adjudicated at the RO level and is not on appeal.  This matter is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  A preponderance of the evidence is against a finding that the Veteran has PTSD or any psychiatric disability that had its clinical onset or is otherwise related to his service.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disability, including  PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In an August 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available medical records have been secured.  The Veteran has received a VA examination.  The duties to notify and to assist have been met.  

Legal criteria and analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service and part (2) covers a situation where the evidence shows a veteran served in combat.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that covers claims where a veteran's stressor "is related to the veteran's fear of hostile military or terrorist activity."  Parts (4) and (5) address prisoners of war (POW) and allegations of in-service personal assault.  As the Veteran's claimed stressor in this case has nothing to do with "fear of hostile military or terrorist activity," being a POW, in-service personal assault, serving in combat, and he was not diagnosed with PTSD while in service, these provisions are not applicable to the claim.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Veteran claimed in an August 2006 stressor statement that an automobile accident that he had in service was a stressor that caused his PTSD.  In his December 2006 notice of disagreement, he stated that a car accident is a sufficient stressor to cause PTSD.  The Veteran stated he suspected he was being denied service connection for PTSD because he was in the military during peacetime for only a short time.  He said he had flash backs.  He felt he had lost jobs and had three divorces due to PTSD.  He did not think that these problems were due to alcoholism because he did not drink that much.  He stated he had a good personality, got along with everyone, and did have friends.  He thought that PTSD could be the result of all the stress he had over the years since the accident occurred.  He claimed he did not have a fair VA examination because he did not know why he was there.  He also stated the examiner expressed difficulties with "an electronic device" during the examination and he had no "trust" in the examination.  

A review of service treatment records does show the Veteran suffered an accident in service but that he also had an emotional instability reaction that was not due to service.  No mental problems were noted on the Veteran's January 28, 1963 enlistment examination.  The Veteran denied nervous trouble of any sort.  

On April 18, 1963, a police report shows that the Veteran was in a car accident.  There was left front fender and glass damage.  The Veteran was taken to a private hospital by police cruiser.  The report stated the Veteran said his brake froze, causing him to lose control of the vehicle.  He complained of back and head pain.  

The Veteran was later taken to the U.S. Naval Hospital in Portsmouth, New Hampshire.  The same day, a psychiatric consult was ordered.  The Veteran's history and symptoms were related.  He said he had frontal headaches 1-2 times per day every three days.  They had been present since age 11 but were getting worse.  The Veteran related his home life was unhappy (he had run away several times) and that he joined the service to find a better life for himself.  He had been in the Army 10 weeks and found life worse.  He related his own headaches to nervousness.  He would spend time alone when tense.  He had insomnia for 2-3 hours every night.  He worried a lot, had crying spells weekly, and once attempted suicide.  He reported no close friendships.  The potential diagnosis was an inadequate personality.  

A history and physical examination (also from the same day) showed the Veteran complained of loss of consciousness for a few minutes, backache (non radiating) and frontal headache.  He had a throbbing left-sided headache for a year; his father also had headaches.  Physical examination showed that his pupils were round, regular and equal.  Neurologically, he had physiologic complaints.  The impression was "concussion."  An X-ray of the skull was normal; the skull was intact.  Sinusitis was noted.  

A clinician's note, also dated April 18, shows the Veteran reported hitting his head in the left parietal area.  X-rays were noted as normal.  He complained of temporal and frontal headache.  He had a past history of headaches since age 11.  Nervousness, shakiness, worrying and a pre-service suicide attempt was described by the Veteran.  He also reported losing bladder control when nervous.  The diagnosis was chronic immaturity; a concussion was to be ruled out.  In the following days, his headache improved.  

On April 22, 1963, a psychiatric consultation was given.  The Veteran stated he was not aware of any suicidal thoughts at the time of the accident.  He felt lonely and depressed in the Army.  He was also anxious, irritable, and unable to relax.  He had obsessive and suicidal thoughts, along with headaches.  He reported being in several fights.  The Veteran felt headaches were his biggest problem and admitted concealing their existence upon enlistment.  The onset of his headaches corresponded with feelings of anxiety and irritability; these feelings increased with active duty.  

The Veteran related losing his mother to cancer two years prior and having difficulties with his father.  He did poorly in school, dropping out in 10th grade.  He attempted suicide within the last year when he planned to set himself and his car on fire.  His enlistment was an attempt to escape from home.  His mental status was normal, but he appeared frightened and depressed and spoke in a hesitating manner.  There was no evidence of psychosis.  The clinician noted the Veteran's problem involved control of aggression.  The impression was psychophysiological headaches in a dependant person with reactive aggression.  

A statement of medical examination and duty status (from April 18) showed the Veteran was admitted for car accident but that psychiatric evaluation revealed a chronic personality disorder.  There was recommendation of discharge by psychiatrist.  The Veteran was discharged from the Naval Hospital in Portsmouth on May 8, 1963.  The discharge diagnosis was brain concussion and psychogenic asthenic reaction (headaches in a dependant person with reactive aggression).  The Veteran was transferred to Valley Forge Hospital in Pennsylvania.  

A May 9, 1963, Valley Forge admission record shows the Veteran stated that the reason for his suicide attempt was because his ex-girlfriend married another after having a child the Veteran believed might be his child.  It was noted the Veteran was on leave between basic training and individual training when the accident occurred.  During his hospitalization, he had occasional headaches and kept to himself.  

It was determined that he should not be returned to duty due to the "likelihood of him getting into difficulty if he returned to duty."  The diagnosis was brain concussion which occurred on regular leave while in the line of duty.  His second diagnosis was emotional instability reaction, chronic and moderate.  This was manifested by headaches, mild depression, frequent fights, and difficulty in interpersonal relationships.  The diagnosis noted a predisposition to moderate headaches, depression and nervousness prior to service.  His current stress was determined to be minimal as he only had stateside, routine duties.  This diagnosis was determined not to be in the line or duty or due to misconduct.  Separation was recommended.  

The next day (May 10), the Veteran completed a personal data questionnaire, detailing his problems in his own words.  He identified symptoms such as poor sleep, headaches (2-3 x per week), dizzy spells, "shaky-only when nervous," speech difficulties, sweaty hands, and skin trouble.  He was given an electroencephalogram (EEG); the result was normal.  The June 1963 discharge diagnosis from Valley Forge Hospital was "brain concussion, emotional instability."  

The Veteran's June 5, 1963 separation report of medical examination showed that the past brain concussion as a result of an automobile accident was noted (although the date listed, May 18, 1963, is wrong-all other records state the accident was on April 14, 1963).  Also listed is the emotional instability reaction diagnosis with description of symptoms.  This was noted to be not in the line of duty and not due to the Veteran's own misconduct.  In his report of medical history, the Veteran reported night sweats, cramps in his legs, a past suicide attempt, recent gain or loss of weight, frequent trouble sleeping, depression or excessive worry and nervous trouble.  He reported headaches and frequent bouts of nervousness.  

As noted above, the Veteran filed past claims for other psychiatric disabilities; in August 1963, he claimed "nervousness," which he said began in February 1963, and headaches, which pre-dated service.  

In October 1963, he received a VA neurology evaluation.  Car accident history and past history of nervous instability was noted.  An EEG was again normal; there was no evidence of previous trauma due to the car accident.  The impression was that of an inadequate individual with psychophysiological reaction and nonspecific headaches.  

In November 1963, he was given a VA psychiatric examination.  The Veteran's service treatment records were reviewed and he was interviewed.  There was no evidence of psychosis.  A mental status examination showed adequate and appropriate emotional display with some evidence of labile affect.  Orientation and memory were good.  Reasoning and judgment were not impaired.  He did have "dull normal" intelligence and his insight was noted to be limited.  The diagnosis was emotionally unstable personality.  

Two VA social worker reports from this time period are in the file.  A November 1963 report noted that the Veteran was not very precise in his information regarding dates and times.  He related an unhappy childhood-he was in foster care, his parents divorced and remarried other people, his birth mother eventually died, he did poorly at school (then he dropped out) and often got into fights.  He was currently working.  In January 1964, the social worker completed another report and interviewed his past employers or coworkers.  School records confirmed poor performance.  Child welfare records did not confirm disciplinary problems; but they showed that that the Veteran had a lot of responsibility when placed back in his father's home and was unhappy.  One record noted he broke a mirror in a rage, but this was unlike him.  His father was known as a heavy drinker and irregular worker.  His past employers had favorable opinions and stated the Veteran did not miss work due to illness.  His current employer had recent annoyances to share about the Veteran, but was overall positive.  

Twenty-four years later, in November 1988, a VA psychiatric consultation request showed that the Veteran had adjustment disorder with anxiety; rule out explosive personality.  The VA evaluation from the same month showed the Veteran came in and requested a psychological evaluation.  His diagnosis was an adjustment disorder with mixed emotions; probable alcohol abuse; and depression was to be ruled out.  A social work note from this time period shows the Veteran had a history of heavy alcohol abuse.  The social worker attempted to convince the Veteran to enter treatment, but he refused.  

Ten years later, in August 1998, a social work note shows the Veteran reported no substance abuse upon reacquainting himself with the VA system.  However, in August 2004, a VA medical record states that the Veteran reported he and his son had been in a recent motor vehicle accident.  He said his son was driving under the influence and the Veteran had also been drinking.  He had not been wearing his seatbelt.  

In May 2006, Dr. Fairchild evaluated the Veteran and provided a lengthy report.  The report was based on a clinical interview and diagnostic tests.  This report contains many direct quotations from the Veteran himself.  The Veteran related that he has had trouble with employment and has been divorced three times since the accident he had in the service.  The Veteran stated he believed his life had not been the same since his accident.  A mental status evaluation revealed anxiety and sadness in the Veteran; this was noted in nearly all areas.  He was oriented but appeared agitated and showed some short-term memory impairment.  

Two diagnostic tests were administered, the Personal Assessment Inventory (PAI) and the Mississippi Scale for Combat-Related PTSD.  Dr. Fairchild noted that although the Veteran never participated in combat, "the instrument was used to get a general indicator of his level of anxiety and dysphoria."  His score on the PAI revealed a strong correlation with the national standard for a diagnosis of PTSD.  Dr. Fairchild stated that the test results were valid.  The diagnosis was Axis I PTSD, chronic and severe.  Dr. Fairchild concluded:  

It is at lease (sic) as likely as not that the noted motor vehicle accident was a major life changing experience for [the Veteran] in which he lost his sense of self and has subsequently experienced an existential dysphoria.  

In October 2006, the Veteran received a VA examination.  The claims file and the Veteran's medical records were reviewed.  The examiner noted that in 1988 the Veteran had outpatient treatment for a mental disorder; VA records from this time period showed a consultation for domestic violence and alcohol abuse with a diagnosis including adjustment disorder with anxiety.  

The Veteran reported vague symptoms: "I get nervous sometimes and have headaches."  This happened about every other day.  

The Veteran's pre-military history was correctly recorded; his mother died when he was young and his relationship with his father was one of conflict.  He had poor peer relationships and adjustment.  He did poorly in school.  He ran away from home several times and had attempted suicide one time before service.  The examiner noted that according to service treatment records the Veteran had pre-military adjustment problems and entered the military hoping to escape his unhappy life.  The in-service accident and diagnosis before separation were noted.  

Post-military, the Veteran had a legal history of nonpayment of child support and an assault charge in 1986.  He had been married four times.  He had a history of fighting while under the influence.  In the past couple of years he gave up whiskey and heavy consumption of beer.  

A mental status examination showed the Veteran to be clean, cooperative and tired.  He was oriented, but vague about symptoms and a poor historian.  Thought content and judgment were ok.  Intelligence was below average.  Episodes of violence in the remote past were noted.  Memory was described as mildly impaired: "He needed to count on his fingers to recall how many wives and children he has.  In general he is an unreliable historian."  

The Veteran underwent diagnostic testing; he was given the Clinician Administered PTSD scale (CAPS).  CAPS was not indicative of PTSD due to frequency and intensity criteria.  

The Veteran reported that he was currently working as a cabinet maker and heavy equipment operator; he was self-employed.  

A diagnosis of PTSD was not established; the Veteran did have Axis I alcohol dependency and Axis II personality disorder, not otherwise specified.  The examiner explained: "The veteran has a history of lifelong problems adjusting, somatic complaints and alcohol abuse and dependency.  Many of these problems are related to longstanding personality characteristics and alcohol abuse."  The Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner stated that there was no material evidence to link his automobile accident in service to any current symptoms; he complained of few symptoms other than headaches and "nervousness."  The examiner noted that the Veteran had some pre-existing anxiety and depression with past suicidal ideation before service; he did not have those symptoms currently.  

The Board must assess the credibility of each piece of evidence.  Owens, 7 Vet. App. at 433 and Madden, 125 F. 3d at 1481.  The Veteran is competent to describe his mental health symptoms since service.  The Board finds the Veteran to be not credible in his assertions, particularly in the context of what he reported to Dr. Fairchild for the May 2006 evaluation.  

To highlight a few inconsistencies, the Veteran told Dr. Fairchild he was in and out of consciousness and was taken to the hospital after his accident via ambulance.  The police report from April 18, 1963 shows he was transported by police cruiser.  The Veteran apparently reported nothing to Dr. Fairchild about his pre-service suicide attempt, his unhappy childhood which was partially spent in foster care and his conflicted relationship with his father.  He told Dr. Fairchild he took an early retirement, but he told the October 2006 VA examiner that he was self-employed doing construction work, including cabinet work and running heavy equipment.  

Adding to these problems with the Veteran's self-reporting is that the VA examiner noted him to be a poor historian based on his vague symptoms and upon observation (he had to count on his fingers to remember his children and past wives).  Even Dr. Fairchild noted "mild difficulty" with long-term memory regarding the Veteran's mental status and noted in the evaluation report that the Veteran did not remember "parts" of time around the accident.  This evidence tends to show the Veteran is not a reliable historian.  The Board finds the Veteran not credible and assigns less weight to his statements.  Caluza, 7 Vet. App. at 511.  

The Board finds the evidence that was created around the time that the Veteran was in service in 1963 to be very credible.  Most of it was made for the purposes of treatment, all of it was created close in time to the accident when the Veteran was in service or just after service, and it is fairly consistent.  For the same reasons, the other VA records in the file from the 1980s onward are also credible.  

There is a conflict of opinions in this case.  The opinions are given by medical professionals and there is no reason to believe the professionals are not competent to give their opinions regarding the Veteran's mental health.  As noted, a probative medical opinion is one that is factually accurate, fully articulate and provides sound reasoning for conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.  The Board will compare the two opinions in discussing their credibility.  

The first sentence of Dr. Fairchild's May 2006 evaluation contains an error; it states that the Veteran has "combat-related symptoms."  There is no evidence of combat in the file and the Veteran does not allege combat.  This is something only acknowledged in a brief parenthetical in the report.  The personal and family history section contains nothing about the Veteran's time in foster care as a child, his father's alcoholism, his parent's divorce (before his mother died of cancer), his trouble in school and the unhappiness he reported frequently to clinicians during and shortly after service.  As explained, the Veteran reported details of the accident to Dr. Fairchild that conflict with the police report.  

Dr. Fairchild based his conclusions on the Veteran's statements and without considering much of his pre-service history.  Dr. Fairchild concluded the accident was a life-changing experience for the Veteran without having an accurate picture of what the Veteran's life was like before the accident.  The Board finds the Veteran to be not credible in his statements based on the inconsistencies explained above.  The Board finds the May 2006 evaluation to be of limited probative value, insofar as it relies heavily on the Veteran's statements (which do not provide an accurate clinical history).  

The October 2006 VA examiner reviewed the Veteran's claims file and VA medical records.  The examiner interviewed the Veteran and provided diagnostic testing.  The examiner noted the Veteran's pre-service history and VA treatment; these notes are consistent with other information in the claims file.  As explained above, the Board finds the service treatment records and VA medical records to be credible.  The basis for the examiner's conclusions was on credible and relatively consistent information in the file.  Contrary to the Veteran's assertions, there is no indication that the examination was unfair.  As a result, the Board finds the VA examiner's opinion to be credible.  The October 2006 VA examination report is the most probative piece of evidence in the file; it speaks to the Veteran's entire available recorded life history and is consistent with past information in the file.  
As the totality of the evidence shows that the Veteran does not have a diagnosis of PTSD, an essential element is lacking and the claim must fail.  38 C.F.R. § 3.304(f) (2010).  

The Board has considered all psychiatric disabilities in this case due the holding in Clemons, 23 Vet. App. at 6.  The October 2006 diagnoses for alcohol dependency and personality disorder were not related to service, nor were any other diagnoses in the claims file.  A personality disorder is not an injury or disease for VA compensation purposes.  See 38 C.F.R. § 3.303 (2010).   The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse.  The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  In sum, even if it was related, alcohol dependency alone is not something that may be service-connected.  Service connection is not warranted for alcohol dependency.  

A clear preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include PTSD, and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


